HOLDER, Judge
(concuring in part/dissenting in part):
I concur with my brothers’ disposition of this case with the exception of that portion of the opinion dealing with appellant’s allegation that his plea to Charge II and the specification thereunder was improvident. I find that appellant’s plea was provident and I would sustain the trial court’s finding of guilty of attempted espionage. In so finding, I adopt what I understand to be Judge Cox’s practical approach to determining the “actus reus” necessary for conviction of attempt under Article 106a, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 906(a) that focuses on the totality of circumstances of a particular case and not on linguistic formulations. United States v. Church, 32 M.J. 70 (C.M.A.1991); United States v. Wagner, 884 F.2d 1090, 1096 (8th Cir.1989), cert. denied, 494 U.S. 1088, 110 S.Ct. 1829, 108 L.Ed.2d 958 (1990).
The elements of the offense of attempted espionage are:
(a) That the accused did a certain act;
*819(b) That the act was done with the intent to commit the offense of espionage;
(c) That the act amounted to more than mere preparation; and
(d) That the act apparently tended to bring about the offense of espionage.
Article 106a, UCMJ.
My brothers find that the acts of appellant amounted to no more than mere preparation. I disagree. In early Fall, 1989, appellant and OSS Haeger entered into an agreement to take classified information from the Combat Information Center on board USS FAIRFAX COUNTY and sell it to representatives of the Soviet Union. To effect the object of their agreement, OS3 Haeger and appellant entered the Combat Information Center on board USS FAIR-FAX COUNTY and, thereafter, OS3 Haeger opened the Naval Warfare Publications Library safe and removed 12 classified microfiche. OS3 Haeger handed the microfiche to appellant, who in turn put the microfiche in his locker on board USS FAIRFAX COUNTY. While the microfiche was in his locker, appellant, during 29 and 30 October, 1989, made at least three phone calls to the Soviet Embassy in Washington D.C. to arrange the sale of the microfiche. Appellant was told to bring the microfiche to the embassy in Washington, D.C. (R. 67). Appellant then removed the microfiche from his locker aboard USS FAIRFAX COUNTY, put the microfiche in his coat pocket and started toward Washington D.C. on a borrowed motorcycle. Appellant testified during the providency inquiry that he changed his mind. In view of his continued efforts to get transportation by car from another person when he stopped on the trip, I find the logical inference to be that appellant changed his mind about riding a motorcycle to Washington D.C. My brothers reached the conclusion, and I agree, that appellant never abandoned his quest to sell the microfiche to the Soviet Embassy. I find that the criminal acts of removing the microfiche from the safe, putting the microfiche in his locker, calling the Soviet Embassy to make a deal, reaching what appellant believed to be a deal, taking the microfiche from his locker, getting on the motorcycle and heading toward Washington D.C. amounted to more than mere preparation. Indeed, I find appellant’s acts to be substantial steps toward commission of the crime, strongly corroborative of the firmness of appellant’s criminal intent. United States v. Presto, 24 M.J. 350 (C.M.A.1987). Appellant’s overt acts need not be the last act essential to the consummation of the offense. The Manual for Courts-Martial, United States, 1984, lists the following explanation:
For example, an accused could commit an overt act, and then voluntarily decide not to go through with the intended offense. An attempt would nevertheless have been committed, for the combination of a specific intent to commit an offense, plus the commission of an overt act directly tending to accomplish it, constitutes the offense of attempt. Failure to complete the offense, whatever the cause, is not a defense.
Para. 4c(2), Part IV.
The majority opinion affirms the finding of guilty of conspiracy, of specifically intending to sell classified materials to the Soviet Embassy, and, in furtherance of that conspiracy, removing the microfiche from the USS FAIRFAX COUNTY and driving toward the Soviet Embassy in Washington, D.C.
I would affirm the finding of guilty to Charge II and the specification thereunder. I would affirm the sentence as adjudged.